Citation Nr: 0002996	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-29 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   


FINDINGS OF FACT

1.  The medical evidence reveals that the appellant's PTSD is 
currently manifested by complaints of avoidance and mistrust 
of people, nightmares 2-3 times a week, depression, 
discomfort in crowds, difficulty maintaining eye contact and 
a Global Assessment of Functioning (GAF) score of 50.

2.  The appellant's PTSD is not manifested by severe 
impairment in the ability to establish and maintain effect 
relationships, and to obtain or retain employment.

3.  The medical evidence does not show PTSD symptoms of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure 
or irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, or neglect of 
personal hygiene.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the appellant's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code (DC) 9411 (1995), DC 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and has appealed the initial assignment of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a recent VA examination for PTSD.  
In addition, the RO obtained numerous VA medical records that 
the veteran indicated were available.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing mental disorders, including the criteria under 
Diagnostic Code 9411, were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).     

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant submitted a claim seeking entitlement to 
service connection for PTSD (among other disabilities) in May 
1996. 

The veteran was hospitalized at a VA medical facility from 
May 8, 1996 to June 13, 1996 for symptomatology related to 
his PTSD.  At that time, mental status examination revealed 
that his affect was euthymic, constricted and related.  His 
thought processes goal was directed without fundamental 
thought disorder and there was no evidence of delusions, 
illusions or hallucinations.  The veteran was oriented times 
four. 

A June 1996 VA PTSD examination report indicates that the 
appellant had been experiencing nightmares 1-2 times per 
week, usually relating to incidents witnessed during service 
in Vietnam.  The appellant also complained of an aversion to 
crowds and loud noises, and that he was anxious and had 
trouble concentrating and trouble sleeping.  The appellant 
denied any suicidal or homicidal ideation at that time 
although he did report a suicide attempt by overdosing on 
pain pills in 1995.
The appellant indicated that he had not worked since 1990, 
when he got injured working for the railroad.

Mental status examination revealed that the appellant was 
alert and well oriented.  He appeared depressed and his 
affect was appropriate to content.  The appellant was 
cooperative and casually groomed.  His speech was normal.  
Thought processes and content were logical and tight, without 
looseness of association, or confusion.  There was no gross 
impairment of memory, and no hallucinations or delusions were 
noted.  The examiner noted the appellant's insight and 
judgment as adequate.

A second VA PTSD examination was performed in April 1999.  
The report of that examination indicates that the appellant 
was experiencing nightmares 2-3 times per week, that he 
continued to be wary of crowds and easily startled by loud 
noises.  The appellant complained of depression and feeling 
stressed.  He indicated that he had not worked since 1990, 
because of disc problems in his back.

A mental status examination performed during this examination 
in April 1999 revealed that the appellant was alert and 
oriented to all spheres.  He was casually groomed and 
conversed easily. He was cooperative but avoided eye contact 
and was dysphoric.  His mood was depressed, and his affect 
was appropriate to content. His speech was normal.  Thought 
processes and content were logical and tight, without 
looseness of association, or confusion.  There was no gross 
impairment of memory, and no hallucinations or delusions were 
noted.  The examiner noted the appellant's insight and 
judgment as adequate.  The examiner further indicated that 
the appellant expressed suicidal and homicidal ideation, but 
denied any intent.  A GAF score of 50 was provided.

The RO received VA outpatient records and examination reports 
in April 1999, dated from June 1996 through March 1999.  They 
show constant treatment and evaluation for PTSD.  Throughout 
these records, the appellant's PTSD is consistently described 
in the same or substantially the same terms.  He relates 
nightmares, feelings of stress and depression, difficulty 
with crowds and noises.  In January 1998, his mental status 
examination indicates that he was alert and oriented, showed 
good judgment and insight, displayed logical linear thought, 
was not experiencing hallucinations or delusions, and showed 
no suicidal or homicidal ideation.  In March of 1999, the 
appellant's VA outpatient records indicate that his "down" 
affect was moderately restricted, and that he was 
experiencing feelings of isolation, depression and 
nightmares.  He exhibited logical thinking, was alert and 
oriented, and displayed no active suicidal ideation.  

The appellant's most recent VA medical records show that in 
October 1999 he was evaluated for PTSD and was alert and 
oriented, was not experiencing hallucinations, had some 
memory problems, was still experiencing nightmares, displayed 
adequate insight and improving social skills.

The appellant contends that a disability rating in excess of 
50 percent is warranted for his service-connected PTSD.

Under the current regulation, a 50 percent rating is 
warranted for PTSD when there is  "occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."38 C.F.R. § 4.130, DC 9411 (1999).

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

Because the regulations governing mental disorders have 
changed since the appellant filed his initial claim for 
benefits, the Board is required to look at both the old and 
the current regulations and apply the regulation that is most 
favorable to the appellant.  Karnas v.Derwinski, 1 Vet. 
App. 308 (1990).  

The regulatory criteria prior to November 7, 1996 provided 
that a 50 percent disabling evaluation was warranted when the 
"ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, DC 9411 (1995).

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 50 percent is not 
warranted.  In making this decision, the Board places great 
probative weight on the April 1999 VA PTSD examination.  It 
is a very recent report and the examination was conducted for 
the specific purpose of evaluating the appellant's PTSD for 
rating purposes.  The mental status examination showed 
logical thought, no hallucinations or delusions, and no 
obscure or irrelevant speech.  The examiner provided a GAF 
score of 50 indicative of serious symptoms.

The VA outpatient records present a similar psychiatric 
picture from June 1996 through November 1999.  They show 
consistently that the appellant demonstrates some social 
impairment, including discomfort in crowds, nightmares, 
depression, and some difficulties with family relationships.  
There is no indication of obsessional rituals, illogical or 
obscure speech, spatial disorientation, neglect of personal 
appearance and hygiene, or near-continuous panic or 
depression.  There is no indication that there is substantial 
employment impairment, as the appellant has consistently said 
he has not worked since he injured himself working for the 
railroad. There has even been some recent improvement in the 
appellant's social skills as indicated by the most recent 
outpatient records in October and November 1999.

Overall, the Board finds that the evidence supports a 
disability rating of 50 percent and does not support a 
finding of any rating in excess of 50 percent for the 
appellant's service-connected PTSD.

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 50 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 50 percent at any time during the pendency of this appeal  
(other than the initial period of hospitalization, in June 
1996 where the RO awarded the appellant 100 percent 
disability until July 1, 1996.)  The medical evidence of 
record is the June 1996 VA examination report, April 1999 VA 
examination report and the VA outpatient records.  None show 
symptoms of PTSD warranting a rating in excess of 50 percent, 
even if only temporarily.

In light of the above, the claim for an increased original 
disability rating for PTSD is denied.


ORDER

An original disability rating for service-connected PTSD in 
excess of 50 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

